Rodriguez v Baranek (2016 NY Slip Op 04303)





Rodriguez v Baranek


2016 NY Slip Op 04303


Decided on June 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2016

Acosta, J.P., Saxe, Gische, Webber, Kahn, JJ.


1348 110422/10

[*1]Roberto Rodriguez, Plaintiff-Appellant,
vJessica L. Baranek, et al., Defendants-Respondents. 
 [And Another Action]


Cannon & Acosta, LLP, Huntington Station (Gary R. Small of counsel), for appellant.
Cheven, Keely & Hatzis, New York (William B. Stock of counsel), for Jessica L. Baranek, respondent.
Russo, Apoznanski & Tambasco, Melville (Susan J. Mitola of counsel), for Hawel Santana Montero, respondent.

Appeal from order, Supreme Court, New York County (Arlene P. Bluth, J.), entered October 30, 2014, and from order, same court and Justice, entered on or about January 15, 2015, which, following a summary jury trial, denied plaintiff's motion for a mistrial and dismissed the case, unanimously dismissed, without costs.
Plaintiff's posttrial motion, although framed as a motion for a mistrial based on an inconsistent verdict, in essence sought to set aside the jury's verdict as against the weight of the evidence, and is therefore prohibited by the summary jury trial rules, which the parties agreed to follow. Moreover, those rules prohibit appeals, and therefore plaintiff's appeal should be dismissed (Conrad v Alicea, 117 AD3d 560 [1st Dept 2014], lv dismissed 24 NY3d 946 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2016
CLERK